IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DOMINGO COLON-MONTANEZ,                      : No. 127 MM 2018
                                             :
                    Petitioner               :
                                             :
              v.                             :
                                             :
                                             :
VINCENT MOONEY, SUPERINTENDENT               :
OF SCI-RETREAT,                              :
                                             :
                    Respondent               :
                                             :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for Immediate Bail are DENIED.